Citation Nr: 1213770	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-36 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota that denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety and depression.

The Veteran requested a Travel Board hearing on his November 2005 Form 9 appeal, which hearing was scheduled for March 13, 2007 at the RO located in St. Paul, Minnesota.  The Veteran failed to appear, and, therefore, his request is considered withdrawn and this matter is ready for further review.

In April 2010, and again in January 2011, the Board remanded the Veteran's claim for further development.  Such development has been completed, and the case is returned to the Board for further appellate review.

As explained in the April 2010 Remand, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, was originally characterized as a claim entitlement to service connection for "anxiety and depression" as secondary to hepatitis C.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the issue to more broadly include entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression.  See id. (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  At the same time, however, the Board determined that the claim on appeal did not include the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and, to that extent, could be distinguished from the situation in Clemons.  In this regard, the Board explained that Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disability other than the one specifically claimed even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  In the case at hand, however, VA denied entitlement to service connection for post-traumatic stress disorder (PTSD) in a December 2001 RO decision, which was unappealed and became final.  Thus, unlike Clemons, this is not a case in which VA has ignored the issue of entitlement to service connection for PTSD.  Rather, it had been specifically denied by the RO, and the Veteran did not subsequently appeal or since suggest that he wished to reopen the claim.  

Since that Remand, there has been no indication that the Veteran wishes to once again raise the issue of entitlement to service connection for PTSD.  The Board therefore once again finds that it does not have jurisdiction over the issue of entitlement to service connection for PTSD.

However, the Board notes that the issue of entitlement to additional dependency compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has an acquired psychiatric disorder, to include anxiety or depression, that had its onset in service or is otherwise related to service or to a service-connected disability.

CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include anxiety and depression, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated March 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

Because the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety and depression, is denied, as explained below, the Board finds that any notice deficiencies regarding the assignment of disability ratings and effective dates is moot.  See Dingess, 19 Vet. App. 473.  In any event, the Board notes that the Veteran was provided with notice under Dingess in March 2006, and his claim was readjudicated on several occasions thereafter.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has not identified any outstanding records relevant to his claim.  
In this regard, the Board notes that in January 2011, the Board remanded the Veteran's claim so that any outstanding VA treatment records dated from 1999 to 2003 from the Rochester and St. Cloud, Minnesota VA medical centers (and from 2008 to present) could be associated with the claims file.  Pursuant to the Board's remand directives, in January and February 2011, these records were requested from the VA medical centers and subsequently associated with the claims file, and, therefore, there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  There are no outstanding VA or private treatment records relating to the Veteran's claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  As noted above, in April 2010, the Board remanded the Veteran's claim so that he could be provided with a VA examination.  Pursuant to the Board's remand, the Veteran was provided with a VA examination in April 2010, and the RO readjudicated the Veteran's claim.  The April 2010 VA examination report reflects that the examiner elicited a thorough history from the Veteran, provided the requested opinion, and provided adequate reasoning for his conclusions.  In light of the above, and as will be discussed in greater detail below, the Board finds that there was substantial compliance with the Board's remand directive, and that the record contains sufficient evidence to make a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty in the Navy from March 1974 to April 1975.  He asserts that he has had an acquired psychiatric disorder, to include anxiety and depression, since service.  The Board notes that the Veteran previously asserted, in the alternative (although it appeared to be his primary contention) that he had an acquired psychiatric disorder, to include depression and anxiety, secondary to hepatitis C he incurred in service.  In April 2010, however, the Board denied the Veteran's claim for service connection for hepatitis C and, therefore, this secondary service-connection theory of entitlement is moot.  Therefore, the Board will address his theory of entitlement based on direct service connection.

The April 2010 VA examination report reflects a diagnosis of depression, not otherwise specified.  More recent February to April 2011 VA treatment records reflect diagnosed depression, not otherwise specified, and social anxiety disorder.  Based thereon, the Board finds that the Veteran has a current acquired psychiatric disorder.

The Board will now address whether the Veteran's acquired psychiatric disorder is related to service.

As an initial matter, the Board notes that the Veteran's service treatment records are silent as to any complaints of or treatment for any psychological problems.

The first record of complaint of any psychological problems are February 2001 to March 2001 VA treatment records relating to inpatient treatment for alcohol and cocaine dependence at the St. Cloud VAMC (a prior admission for substance abuse treatment is indicated around 1994 or 1996).  A February 13, 2001 mental and behavioral health assessment questionnaire reflects that the Veteran denied being treated in the past for emotional or mental health problems.  On a February 17, 2001 questionnaire, the Veteran listed the emotional consequences of his drug use as including depression and anxiety.  A February 22, 2001 VA inpatient record reflects that the Veteran reported feelings of depression and anxiety, and that he used drugs to feel less depressed and anxious.  He reported that he first used drugs at the age of 16, he became a regular user by the age of 20, and that he used drugs during his active service (and the Board notes that the Veteran's service personnel and treatment records reflect that he was sent to the brig on a few occasions and ultimately was administratively separated for unfitness for duty).  He reported that he had no prior treatment for any psychological problems on an inpatient or outpatient or private basis.  No diagnosis of any psychological disorder was recorded.  A February 28, 2001 mental health plan of care reflects diagnoses of alcohol dependence, episodic, and cocaine dependence, episodic, were recorded, but no mood disorder.

A March 5, 2001 VA psychological notation reflects that the Veteran's responses during admissions interviews indicated that he was experiencing severe anxiety and extremely severe depression and that the Veteran inquired about a PTSD evaluation.  A March 9, 2001 VA inpatient mental health evaluation (provided at the Veteran's request after watching a video about PTSD) reflects he reported he "has no history of mental illness in the past."  The Veteran reported (for the first time) experiencing intrusive thoughts about deaths he witnessed on his ship in the Navy.  He also reported that he felt ostracized by his superiors in the Navy, and that he was given low-level jobs and not given adequate opportunities.  He also reported having to shower three times per day since service (and the clinician noted "claustrophobic").  Anxiety and depression inventory testing was administered.  The clinician recorded diagnoses of mood disorder, not otherwise specified, cocaine and alcohol dependence, episodic, and compulsive personality, and noted "there is some evidence of military trauma and PTSD."

A subsequent March 29, 2001 VA psychological evaluation record reflects the Veteran's history of being raised in a "tough" neighborhood in Pittsburgh where he was exposed to frightening violence by his peers and had to defend himself against aggression from his stronger peers.  He reported beginning to drink in high school, and that he was sent to a boys' home for a year for stealing a car.  After high school, he enlisted in the Navy, during which service the Veteran reported his drinking escalated  to the "point of abuse"  He reported experiencing chronic anger and frustration since service due to how he was treated by his superiors, and he reported that just being on a ship in high seas was anxiety provoking to him.  On the one hand, he blamed himself for all of the bad things that happened to him, but added he was "not going to let the government off the hook easily for all the abuse and disappointments" he experienced in service.  He also reported experiencing depression for the first time in service, usually after confrontations with others.  The Veteran reported that since his discharge on March 15, 2001 (see 4/4/01 discharge record) from the inpatient treatment program, he had not experienced any depressive episodes and had been feeling well in general.  A diagnosis of cocaine and alcohol-induced mood disorder was recorded, as well as personality disorder not otherwise specified with prominent antisocial features.

September to October 2004 VA treatment records reflect that the Veteran was admitted again (third admission) for chemical dependency treatment at the St. Cloud VA medical center.  A September 4, 2004 admission record reflects that the Veteran reported experiencing depression and anxiety, and the clinician opined it was related to the Veteran's drug use.  A September 14, 2004 VA mental health note reflects a diagnosis of anxiety or drug-induced mood disorder versus other.  A September 29, 2004 VA psychiatric assessment reflects that the Veteran reported a childhood history of his father dying of cancer when he was young, teen arrests, staying in a boy's home, street fighting, and seeing people get killed.  He reported a history in service of a number of Article 15s, seeing a helicopter crash into the carrier and that a lieutenant fell in the ocean and was never found, and that he also learned that a man fell off a catwalk and died (but did not see this happen).  The Veteran reported that his first use of alcohol was at the age of 13.  Diagnoses of depressive disorder, not otherwise specified, and cocaine dependence were recorded.  The practitioner noted that it was unclear whether the Veteran's depression was substance induced, and that he believed that his childhood experiences were more important in terms of causing psychiatric disability than the Veteran's service.

July to August 2008 VA treatment records reflect that the Veteran was admitted again (fourth admission) for inpatient substance abuse treatment, but these records do not reflect any psychological diagnosis.  A July 2008 VA psychological assessment reflects that the Veteran reported his drug of choice as cocaine and that he began using at the age of 16.  He reported a childhood history of being raised by his great grandmother, that his father died when he was 12, and that he spent time in a boy's home for fighting and stealing.  He reported that he was discharged from service after being "busted" to E3 and then three Captains Masts, and that he had used hashish, speed, and alcohol in service, and a history of "job hopping" and drug use post-service.  Diagnoses of cocaine dependence and alcohol dependence were recorded.

The April 2010 VA examination report reflects that the Veteran reported a childhood history of being raised by his grandmother and great-grandmother, and that his grandmother was physically and mentally abusive to him and his brother.  He reported that his father visited occasionally but died when he was 10 years old from cancer.  He reported that he was teased often in school because he was poor and did not fit in, and he reported his history in school of stealing a car, vandalizing his school, and getting into lots of fights in school.  In service, he was disciplined for smoking marijuana, insubordination, and being late for his watches, and that sometimes he did not show up to work at all.  He reported that he felt like he was a kid without any guidance.  He reported a post-service history of being in fights with several girlfriends and police and being charged with assault six to seven times, being arrested for theft in 1999, and doing jail time.  He reported he had eight children with five different women, but never being married, and living with a friend.  He reported that he presently had been clean from drugs and alcohol for four years.  The examiner noted the Veteran's post-service history of treatment for a mood disorder in 2001 after attending a VA seminar (the Board acknowledges that the examiner made a transcription error in noting treatment in "1995," which apparently was intended to mean 2001, whereas sometime between 1994 and 1996 the Veteran apparently received his first substance abuse treatment), and again in 2003 for a few months, and that he had been in counseling a few times recently.

The Veteran reported experiencing symptoms of feeling depressed all the time, not wanting to get out of bed or take a shower, avoiding crowds, and staying in bed crying about that past, including the death of his father and great-grandmother.  He reported feeling a lack of support, feeling afraid of abandonment, tending to overlap romantic relationships and getting into them with "caretakers" even when he is not attracted to them, and a history of intense personal relationships.  He also reported feelings of emptiness, intense anger outbursts, paranoia, and the examiner noted that he had a history of numerous anti-social personality disorder characteristics.  His mood was noted as dysphoric, and sleep impairment was noted, ritualistic/obsessive behaviors involving needing to watch who makes his food was noted, he reported experiencing panic attacks (a few days ago), weekly suicidal thoughts, fair impulse control was noted, a long history of drug and alcohol addiction and spending  and sexual behaviors affecting his mood and motivation, and showering only once a week or less.  It was noted that the Veteran's usual employment was that of a cook but that he was unemployed due to physical limitations.  

The examiner recorded diagnoses of depression not otherwise specified, and personality disorder not otherwise specified with borderline and anti-social features.  The examiner opined that it is less likely as not that the Veteran's depression was related to service.  The examiner reasoned that the Veteran's depression was a result of his life circumstances (other than his service), noting that he had a rather difficult childhood, the problems he had as a teenager continued into his service and throughout his adulthood.  He further reasoned that the Veteran has a personality disorder, and that the Veteran developed depression also as a result of the numerous difficulties and consequences he has experienced.  The examiner further noted that there was no mental health treatment in service, that there was no evidence of mental health issues in service other than behavioral, and that he did not seek treatment post-service for 25 years and he was only recently diagnosed with depression.  

Subsequent VA treatment records reflect that the Veteran was admitted a fifth time from February to March 2011 for substance abuse treatment.  A February 14, 2011 mental health record reflects a provisional diagnosis including possible depression was recorded, and subsequent mental health group treatment records reflect diagnoses including depression not otherwise specified.  An April 2011 VA mental health note (after his discharge in March 2011) reflects a diagnosis of social anxiety disorder.

The Board finds the opinion of the April 2010 VA examiner to be the most probative evidence of record as to whether the Veteran has an acquired psychiatric disorder that is related to service.  As discussed above, the examiner recorded a diagnosis of depression and opined that it is less likely as not that the Veteran's depression was related to service.  The examiner provided a thorough reasoning for his conclusions, including that the Veteran has a personality disorder and that his depression was related to the difficulties and consequences experienced as a result of his personality disorder, and he also attributed his depression to the Veteran's childhood difficulties that continued into his adulthood (which have been noted in great detail in several VA treatment records discussed herein as well as by the VA examiner).  The Board notes that there is no medical opinion of record that contradicts the opinion of the April 2010 VA examiner.  In fact, as noted above, a September 2004 VA treatment record reflects that the clinician opined that the Veteran's childhood experiences were more important regarding causing psychiatric disability than the Veteran's service

The Board acknowledges that the Veteran has recently been diagnosed as well with social anxiety disorder.  However, there is no lay or medical evidence accompanying that diagnosis that suggests any link between the Veteran's social anxiety disorder and his service, as discussed in more detail below.

The Board acknowledges all of the Veteran's statements, including generally that he has an acquired psychiatric disorder related to service, to include his depression and most recently diagnosed social anxiety disorder.  The Board finds these assertions, however, to be not competent and not credible, particularly in light of the fact that, as noted above, during the Veteran's second substance abuse admission in 2001, he not only specifically denied any psychiatric history or treatment, but also he himself reported on mental health forms that he believed that he was experiencing depression and anxiety as a result of his substance abuse.  More recently, a January 2011 VA treatment record reflects that the Veteran attributed his depression to his girlfriend having stabbed him.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  In any event, given the contradictory statements that the Veteran has made in the past regarding his history of symptomatology and the etiology of his complaints, the Board finds the Veteran's assertions that he has experienced chronic symptoms since service not credible.

The Board has also considered assertions of the Veteran's representative in the December 2010 Written Brief Presentation that the April 2010 VA opinion is inadequate.  Specifically, the representative argued that the VA examiner is merely speculating in concluding that the Veteran had a personality disorder 35 years ago in service.  On the contrary, however, the Board finds that the VA examiner's opinion appears to be more than mere speculation, and, in fact, is based on a thorough consideration of his documented medical history as well as the Veteran's own reports, and is supported by a thorough rationale.  Furthermore, the Board notes that a personality disorder is defined by 38 C.F.R. § 3.303(c) as being a congenital or developmental defect, rather than a disease or injury within the meaning of legislation.  In addition, due to the nature of such defects, the presumption of soundness does not apply.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  Here, the VA examiner's rationale of citing to the Veteran's history of difficulties throughout his life is entirely consistent with the nature of a congenital or developmental defect such as a personality disorder. 

The representative also asserted that the VA examiner failed to offer a specific opinion on whether the Veteran's personality disorder may have been aggravated by service.  In this regard, the Board is cognizant that a congenital defect can still be subject to superimposed disease or injury, and that, if such superimposed disease or injury does occur, service connection may be warranted for the resulting disability .  VAOPGCPREC 82-90.  Although the VA examiner did not phrase the opinion offered in the specific terms of whether a superimposed disease or injury occurred in service, or whether it was otherwise "aggravated" by service, the Board finds that it is clear from the overall opinion that the VA examiner specifically considered the impact of the Veteran's military service, to include events he described as occurring therein, on both his depression and personality disorder.  In particular, the VA examiner thoroughly questioned the Veteran regarding his history, to include significant events in the military.  The VA examiner ultimately concluded that the record did not demonstrate mental health issues in service beyond behavioral, and it is clear from the VA examiner's findings that she felt that such behavioral issues were the result of his personality disorder, and not that any events in service contributed to such disorder.  The VA examiner further explained that the Veteran's depression was a consequence of the life circumstances, and not due to service.  For these reasons, the Board finds that the VA examiner is adequate, and that the clinical findings and rationale therein provide a sufficient basis on which to determine that his personality disorder was not subject to any superimposed disease or injury in service. 

In sum, for the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, and the benefit of the doubt rule is not for application.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


